IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF ARKANSAS

WESTERN DIVISION

PROPST PROPERTIES LLC PLAINTIFF/COUNTER-
DEFENDANT

v. No. 4:18-cv-511-DPM
RASOOL MOHAMMAD; SELECT SANDS
AMERICA CORPORATION; WESTBROOK
WILLOW LLC; and ZIGURDS VITOLS DEFENDANTS
WESTBROOK WILLOW LLC COUNTER-CLAIMANT

ORDER

Some issues are bubbling in this recently removed business
dispute

First, Propst has filed a second amended complaint, NQ 26. If leave
of Court Was required, Compare FED. R. CIV. P. 15(a), the Court grants it after
the fact. The motions related to Propst's first amended complaint, NQ 17, 19
6* 20, are denied Without prejudice as moot.

Second, the unopposed motions for more time to respond to Propst’s
second amended complaint, NQ 27 6* 29, are granted. AnsWers or Rule 12(b)
motions due by 26 October 2018.

Third, though the confidential-information issue seems to have
dropped out of Propst's latest pleading, the Court requests that the parties
revisit the Protective Order previously agreed upon, NQ 9. Please propose a

revised Order by 19 October 2018. The new draft should contain provisions

about the redaction-first obligation, the sealing burden, a revised provision
about disputes, and a sunset provision. See, for example, this Court's Orders
NQ 36 8 37 in case No. 4:17-cv-379-DPM.

Fourth, an Initial Scheduling Order Will issue.

So Ordered.

/\_‘/"'}»"k » ,\..`;/, ,.'p: i.'j
D.P. Marshall ]r.
United States District ]udge

 

14 “ ' 1,.`..._.

 

